Bookes, J. L
We are of the opinion that the defendant was entitled to put in evidence all that occurred on the occasion of the speaking of the alleged slanderous words. Certainly he was entitled to all that was there said by the parties; and so clearly also, as we think, of all that was done by them. The words spoken and the acts which accompanied them constituted the transaction, and all that then occurred was open to examination before the jury. As matter of evidence they could not be properly separated. This is the doctrine of Voltz v. Blackmar (64 N. Y., 440-445). The exclusion of part of what occurred on the occasion of the speaking of words charged as slanderous was error, for which a new trial must be awarded; and we need not examine other questions urged by the appellant’s counsel.
Judgment and order reversed, new trial ordered, costs to abide event.
Learned, P. J., and Boardman, J., concurred.
Order and judgment reversed, and new trial granted, with costs to abide event.